FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                              December 18, 2009
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                  Clerk of Court
                                 TENTH CIRCUIT



 PATRICK DURAY PORTLEY-EL,

               Plaintiff - Appellant,                   No. 09-1297
          v.                                           (D. Colorado)
 ROBERT STEINBECK; TIMOTHY                 (D.C. No. 1:06-CV-02096-MEH-MJW)
 RITTER; CURTIS ROBINETTE; S.
 ADKINS,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before HARTZ, SEYMOUR, and ANDERSON, Circuit Judges.


      Patrick Portley-El appeals from the summary judgment entered by the

district court against him on his claim under 42 U.S.C. §1983 that he was denied

procedural due process in a disciplinary proceeding in the Arkansas Valley

Correctional Facility in Colorado. We affirm.




      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      As a result of the disciplinary proceeding, Mr. Portley-El lost some good-

time credits and was placed in punitive segregation for a period of time. He

sought relief in Colorado state court, which set aside and expunged the

disciplinary decision. He then brought several claims under §1983 in the United

States District Court for the District of Colorado. The district court granted

summary judgment to the defendants. Mr. Portley-El appeals only the adverse

ruling on his procedural-due-process claim. He raises three arguments.

      Mr. Portley-El’s first two arguments are founded on the state district-court

decision. He contends that this court must respect the state court’s decision that

he was denied due process and, in an interesting twist on the doctrine of Heck v.

Humphrey, 512 U.S. 477 (1994), he contends that the judgment against him in

federal court improperly implies that the state-court decision was erroneous and

that his disciplinary conviction was valid. The first argument fails, however,

because nothing in the record indicates that the state court found a denial of

procedural due process under the United States Constitution. And the second

argument fails because there is no inconsistency between the decisions in the

federal district court and the state court; the state court could certainly set aside

the disciplinary conviction on grounds other than violation of federal due process.

      Mr. Portley-El’s final argument is that the federal district court erred when

it decided that he was not entitled to procedural due process because he was not

subjected to conditions that constituted atypical and significant hardships for a

                                           -2-
convicted prisoner. See Sandin v. Connor, 515 U.S. 472, 484 (1995). We agree

fully with the district court. As in Sandin itself, Mr. Portley-El has failed to show

significant differences between the punitive segregation to which he was

subjected and administrative segregation at the same prison. See id. at 486.

      We AFFIRM the judgment below. Mr. Portley-El’s motion to proceed in

forma pauperis is GRANTED. We remind him of his obligation to make

payments on the filing fee until it is paid in full.

                                         ENTERED FOR THE COURT


                                         Harris L Hartz
                                         Circuit Judge




                                           -3-